COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN THE MATTER OF A.R.M., 
A JUVENILE

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00135-CV

Appeal from the

65th Judicial District Court

of El Paso County, Texas 

(TC#07-00286) 





MEMORANDUM  OPINION

            This is an appeal from a disposition order placing A.R.M. in the Challenge Boot Camp
Program.  Affirmed.
            Appellant’s appointed counsel has filed a brief in which she concludes that the appeal is
frivolous and without merit.  Although counsel presents a potential appellate issue, after a
thorough analysis, she concludes there was no abuse of discretion, and no error that would
require reversal.  The State has filed a response to the Anders brief, also concluding that there are
no bases for reversal of the trial court’s order.
            Appointed counsel’s brief meets the requirements of Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 
(1967), by presenting a professional evaluation of the record, and demonstrating why, in effect,
there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978).  A copy of counsel’s brief has been delivered to Appellant, and Appellant
has been advised of his right to examine the appellate record and file a pro se brief.  Appellant
has not exercised his right to file a pro se brief. 
            Although a potential appellate issue has been raised, this Court may not conduct a review
of the merits of that issue in the Anders context.  See Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex.Crim.App. 2005).  Our review is limited to:  (1) whether the appeal is wholly frivolous, and
issue an opinion explaining that we have reviewed the record and found no reversible error; or
(2) whether arguable grounds for appeal exist, and if so, remand the case to the trial court so that
new counsel may be appointed to address those issues.  Bledsoe, 178 S.W.3d at 826-27.  
            Having carefully reviewed the entire record, we agree with appointed counsel’s
assessment that the appeal is wholly frivolous and without merit.  See Bledsoe, 178 S.W.3d at
826-27.  Further, we find nothing in the record that may arguably support the appeal.
Accordingly, we affirm the trial court’s judgment.


February 28, 2011
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.